June 30, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
  DR. ABDUL MEMOM AND ABDUL Q. MEMOM, M.D. & ASSOCIATES
               RETIREMENT TRUST, Appellants

NO. 14-15-00350-CV                          V.

  MICHAEL COLLINS A/K/A MICHAEL A. COLLINS A/K/A MICHAEL C.
         COLLINS A/K/A MICHAEL A.C. COLLINS, Appellee
               ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on November 25, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Dr. Abdul Memom and Abdul Q. Memom, M.D. & Associates
Retirement Trust.


      We further order this decision certified below for observance.